Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

2.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
4.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
5.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
6.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “securing element” recited in claims 1 and 12 and “holding element” in claims 3 and 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 From a review of the specification, the recited structure corresponding to the “securing element” is interpreted as being a projection that protrudes centrally or in the position of use of the work base from above in the holding device or mount of the holding device, the securing element protrudes downwards or towards a bottom of the work base, the projecting forming an inner stop for a rim of a vessel, the securing element being wedge-shaped and/or has an insertion bevel forming a guide or sliding surface for the vessel or rim [as described on page 3 line 6-8, page 15 lines 12-page 16 line 5, and page 19 lines 11-12 of the specification of the instant application]. 
 From a review of the specification, the recited structure corresponding to the “holding element” is a projection laterally and/or from an edge side into the 

EXAMINER'S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Vick on 1/14/2022. 

The application has been amended as follows: 
The following claims have been amended:

15. 	(Currently Amended) The system according to claim 12, wherein the securing element secures the vessel in an interlocking or
 form- fitting manner against being pulled out of or removed and/or withdrawn from the holding device.  

16. 	(Currently Amended) The system according to claim 12, the securing element is at least one of being wedge-shaped or projecting into the mount of the holding device.
Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1-20, applicant has amended the claims to overcome the 112 rejection previously indicated in the Non-Final Rejection mailed 9/9/21, which was the only rejection of record.  The instant application is therefore allowed for reasons previously indicated in the Non-Final Rejection. As previously indicated in the Non-Final Rejection, the prior art fails to disclose a securing element as invoked under 112 (f) having the corresponding structure as defined above comprising at least a projection protruding downwards and being a wedge-shaped and/or having an insertion bevel forming a guide or sliding surface for a vessel or rim.  This is because the instant application requires the structure of a securing element (33, as can be seen from Figure 2 of the drawing of the instant application) projecting downward from above and being wedge-shaped and/or has as insertion bevel (34, as can be seen from Figure 2 of the drawings of the instant application) forming a guide or sliding surface for a vessel or rim, which is not discloses by the prior art of record. In applicant’s response submitted 10/15/21, applicant asserts that given the structural interrelationship of the elements in the claims “securing element” should not be interpreted under 112(f).  However, the claim language as recited invokes 112(f). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/NIRVANA DEONAUTH/Examiner, Art Unit 3726